Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.



I. INFORMATION DISCLOSURE STATEMENT 


The information disclosure statements filed 05/10/2021 and 03/30/2021, have been acknowledged and considered by the examiner. Initialed copies of the PTO-1449 forms are included in this correspondence.

The information disclosure statement (IDS) submitted on 03/26/2021 has been received, and entered into the record.  However, it is impractical for the examiner to review the references thoroughly with the number of references cited in this case. By initializing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review has been made of the cited references. 
	MPEP § 2004.13 states: 

cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823
(Fed. Cir. 1995)."
	Further, it should be noted that an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas
Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden
Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272
(S.D. FI. 1972).

II. CLAIM REJECTIONS - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Duffield US 20130257732 in view of Liu et al US 20130222247.

Consider claim 1. Duffield discloses a non-transitory computer-readable storage medium storing one or more programs configured for execution by one or more processors of an electronic device (fig 2 memory 204 with adaptive virtual keyboard engine 214 [0030] Processor 202 fig 3 214) with a touch-sensitive display (fig 1 touch sensitive device 102 [0028] tablet), the one or more programs comprising instructions for:
 monitoring typing inputs received from a user at the touch-sensitive display ([0035] adaptive virtual keyboard changes to follow user’s typing and finger habits and drift. Thus user’s typing is monitored. Also see [0040]); 
determining whether the typing inputs are converging towards a midpoint of the touch-sensitive display or diverging away from the midpoint of the touch-sensitive display ( [0035] [0040] adjust virtual keyboard  location and geometry as needed should the user hands drift while typing); 
in accordance with a determination that the typing inputs are converging towards the midpoint of the touch-sensitive display, providing a first feedback to the user to indicate that the typing inputs are converging ( [0025] separate placing of right and left halves. The adaptive virtual keyboard forms at the user’s fingertips and dynamically moves and resizes itself in real time in response to movement or drift of the user’s fingers. [0035] [0040]. The feedback is the movement of the displayed virtual keyboard); and
 in accordance with a determination that the typing inputs are diverging away from the midpoint of the touch-sensitive display, providing a second feedback to the user to indicate that the typing inputs are diverging ([0025] separate placing of right and left halves. the adaptive virtual keyboard forms at the user’s fingertips and dynamically moves and resizes itself in real time in response to movement or drift of the user’s fingers. [0035] [0040]. The feedback is the movement of the displayed virtual keyboard).
Duffield however does not explicitly disclose converging towards the midpoint or diverging away from the midpoint.
Liu however discloses converging towards the midpoint (fig. 10a-c and fig. 12a-c. note here the arrows are diverging from midpoint but if drift is in opposite direction then arrows would points towards midpoint). or diverging away from the midpoint (fig. 10a-c and fig. 12a-c). Note that Lin discloses [0022-23] that the keyboard accounts for user drift which is shown in the figures above to either converge or diverge towards a midpoint of the touch screen of fig 1).
Duffield contains a "base" device/method of touch sensitive device with virtual keyboard.  Liu contains a "comparable" device/method of touch sensitive device with virtual keyboard that has been improved in the same way as the claimed invention.  The known "improvement" of Liu could have been applied in the same way to the "base" device/method of Duffield and the results would have been predictable and resulted in converging towards the midpoint or diverging away from the midpoint..  Furthermore, both Duffield and Liu use and disclose similar functionality (i.e. dynamically adjust keyboard in response to user typing drift) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Liu also provide the benefit of typing quickly while reducing typing errors 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2. Duffield as modified by Liu disclose the non-transitory computer-readable storage medium of claim 1, wherein the typing inputs are received at a virtual keyboard with a plurality of keys displayed at predefined locations on the touch-sensitive display of the electronic device (Duffield [0035] virtual keyboard engine 2174 senses a predetermined finger touch combination on the given sensing surface as a trigger to initiate adaptive virtual keyboard 100. [0023] keyboard may be invisible or visible in the form of an image of the adaptive virtual keyboard).

Consider claim 3. Duffield as modified by Liu disclose the non-transitory computer-readable storage medium of claim 2, wherein the instructions for providing the first feedback comprise instructions for displaying at least one key of the plurality of keys at a new location closer to the midpoint of the touch-sensitive display relative to a respective predefined location associated with the at least one key of the plurality of keys, the respective predefined location being within a threshold distance of the midpoint of the touch-sensitive display ( Liu fig. 10a-c and fig. 12a-c. Note in this example the arrows are diverging from midpoint but if drift is in opposite direction then arrows would points towards midpoint and new key locations would be closer to midpoint).’
	Motivation to combine is similar to motivation of claim 1. 


 Duffield as modified by Liu disclose the non-transitory computer-readable storage medium of claim 2, wherein the instructions for providing the first feedback comprise instructions for reducing a display size associated with each key of the plurality of keys (Duffield [0059]  can modify the placement and the relative size of the virtual keyboard for each hand .The adaptive virtual keyboard may also alter the local dimensions and layout of the sensing keyboard in real time, i.e., adjust and distort the geometry of the touch zones and their location with respect to each other, to fit a user's hand size, finger size, finger reach, or typing habits. Also see Liu [0034] adjust single key or group [0043] fig 7a 7b [0072]).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 5. Duffield as modified by Liu disclose the non-transitory computer-readable storage medium of claim 2, wherein the instructions for providing the first feedback comprise instructions for reducing a display size associated with at least one key of the plurality of keys, the at least one key being displayed at a respective predefined location that is within a threshold distance of the midpoint of the touch-sensitive display (Duffield [0059]  can modify the placement and the relative size of the virtual keyboard for each hand .The adaptive virtual keyboard may also alter the local dimensions and layout of the sensing keyboard in real time, i.e., adjust and distort the geometry of the touch zones and their location with respect to each other, to fit a user's hand size, finger size, finger reach, or typing habits. Also see Liu [0034] adjust single key or group [0043] fig 7a 7b [0072]).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 6. Duffield as modified by Liu disclose the non-transitory computer-readable storage medium of claim 5, wherein the one or more programs include instructions for: 
after providing the first feedback, in accordance with a new determination that the typing inputs are still converging towards the midpoint ( Liu [0035] adjusting instruction may wait until 10 inputs have been received to move the key or group of keys based on inputs and then wait until another 10 inputs have been received before adjusting), reducing a display size associated with the at least one key (Duffield [0059]  can modify the placement and the relative size of the virtual keyboard for each hand .The adaptive virtual keyboard may also alter the local dimensions and layout of the sensing keyboard in real time, i.e., adjust and distort the geometry of the touch zones and their location with respect to each other, to fit a user's hand size, finger size, finger reach, or typing habits. Also see Liu [0034] adjust single key or group [0043] fig 7a 7b [0072]).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 8. Duffield as modified by Liu disclose the non-transitory computer-readable storage medium of claim 3, wherein the one or more programs include instructions for: in accordance with a determination that the typing inputs are no longer converging towards the midpoint of the touch-sensitive display, re-displaying the keys at the predefined locations (Duffield [0025] virtual keyboard follow users hands as the user’s typing drifts [0023] virtual keyboard is displayed as image graphic or animation. Note that after drifting if user begins typing in original position then stops, the keyboard will have returned to original position).

Consider claim 9. Duffield as modified by Liu disclose the non-transitory computer-readable storage medium of claim 2, wherein the instructions for providing the second feedback comprise instructions for displaying a predefined graphic at the virtual keyboard for a predefined period of time (Duffield [0023] keyboard may be invisible or visible in the form of an image of the adaptive virtual keyboard which can be toggled on and off. also see fig 5-6. [0025] dynamically move and resize in real time in response to movement or drift. Liu fig 12a-c).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 10. Duffield as modified by Liu disclose the non-transitory computer-readable storage medium of claim 2, wherein the instructions for providing the second feedback comprise instructions for displaying at least two keys of the plurality of keys at new locations that are closer to a first edge or a second edge of the touch-sensitive display relative to respective predefined locations of the at least two keys ( see Liu fig 10 A-C or 12A-C where left and right portions of keyboard are shift towards left and right edge respectively) the respective predefined location for a first key of the at least two keys being within a threshold distance of the first edge of the touch-sensitive display and the respective predefined location for a second key of the at least two keys being within the threshold distance of the second edge of the touch-sensitive display (see Liu fig 1 right side also see fig 10 A-C or 12A-C )
Motivation to combine is similar to motivation of claim 1.

Consider claim 11. Duffield as modified by Liu disclose the non-transitory computer-readable storage medium of claim 2, wherein the instructions for providing the second feedback comprise instructions for reducing a display size associated with at least two keys of the plurality of keys(Duffield [0059]  can modify the placement and the relative size of the virtual keyboard for each hand .The adaptive virtual keyboard may also alter the local dimensions and layout of the sensing keyboard in real time, i.e., adjust and distort the geometry of the touch zones and their location with respect to each other, to fit a user's hand size, finger size, finger reach, or typing habits. Also see Liu [0034] adjust single key or group [0043] fig 7a 7b [0072]), a first key of the at least two keys being displayed at a respective predefined location that is within a threshold distance of a first edge of the touch-sensitive display and a second key of the at least two keys being displayed at a location that is within the threshold display of a second edge, opposite the first edge, of the touch-sensitive display ( see Liu fig 10 A-C or 12A-C where left and right portions of keyboard are shift towards left and right edge respectively)
Motivation to combine is similar to motivation of claim 1.

Consider claim 13. Duffield as modified by Liu disclose the non-transitory computer-readable storage medium of claim 10, wherein the one or more programs include instructions for: in accordance with a determination that the typing inputs are no longer diverging away from the midpoint of the touch-sensitive display, re-displaying the keys at the predefined locations (Duffield [0025] virtual keyboard follow users hands as the user’s typing drifts [0023] virtual keyboard is displayed as image graphic or animation. Note that after drifting if user begins typing in original position then stops, the keyboard will have returned to original position).

Claim 14 is rejected for similar reasons to claim 1.

Claim 15 is rejected for similar reasons to claim 1. And where electronic device ([0028] tablet), comprising: a touch-sensitive display (fig 1 touch sensitive device 102 [0028] tablet); one or more processors (fig 2 Processor 202 fig 3 214); and memory storing one or more programs that, when executed by the one or more processors (fig 2 memory 204 with adaptive virtual keyboard engine 214 [0030] Processor 202 fig 3 214).


2.	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duffield US 20130257732 in view of Liu et al US 20130222247 and further in view of Kosaka US 20160034131.

Consider claim 7. Duffield as modified by Liu disclose the non-transitory computer-readable storage medium of claim 3, wherein the one or more programs include instructions for: 
 re-displaying the keys at the predefined locations (Duffield [0025] virtual keyboard follow user’s hands as the user’s typing drifts [0023] virtual keyboard is displayed as image graphic or animation. Note that after drifting if user begins typing in original position then stops, the keyboard will have returned to original position).
Duffield as modified by Liu however do not explicitly disclose in accordance with a determination that the typing inputs have not been received for a predetermined period of time
Kosaka however discloses in accordance with a determination that the typing inputs have not been received for a predetermined period of time ([0074] the shifted graphical user interface returns to an original position within the display when the predetermined area of the touch input is removed from the touch panel. Also see [0056] fig 5 and fig 3).
Duffield as modified by Liu contains a "base" device/method of touch sensitive device with touch interface.  Kosaka contains a "comparable" device/method of touch sensitive device with touch interface that has been improved in the same way as the claimed invention.  The known "improvement" of Kosaka could have been applied in the same way to the "base" device/method of Duffield as modified by Liu and the results would have been predictable and resulted in in accordance with a determination that the typing inputs have not been received for a predetermined period of time.  Furthermore, both Duffield as modified by Liu and Kosaka use and disclose similar functionality (i.e. adjust interface according to user input) so that the combination is more easily implemented.  
 also provide the benefit helping users perform touch operations [0005]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 12 is rejected for similar reasons to claim 7. 




III.CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Unruh et al. US 20170185287 discloses an Adapting virtual keyboard of a computing device.
Shih et al.  US 20130088439 discloses a virtual keyboard with haptic feedback.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/  09/17/2021Primary Examiner, Art Unit 2692